Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kevin R. and Lisa I. Wheeler appeal the district court’s orders dismissing their removed civil action to quiet title and denying their motion to vacate that judgment. We have reviewed the record and find no reversible error. Accordingly, while we grant the Wheelers leave to proceed on appeal in forma pauperis, we affirm the district court’s orders. See Wheeler v. Gov’t Nat’l Mortg. Ass’n, No. 1:13-cv-00745-JFM (D. Md. May 15 & July 22, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.